[Cite as State v. Balbi, 2015-Ohio-4075.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 102321



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                   ORLANDO JOSE MARTINEZ BALBI
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-14-584996-A

        BEFORE:           Stewart, J., E.A. Gallagher, P.J., McCormack, J.

        RELEASED AND JOURNALIZED: October 1, 2015
ATTORNEY FOR APPELLANT

Christopher M. Kelley
75 Public Square, Suite 700
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

Brett Kyker
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Orlando Jose Martinez Balbi pled guilty to 17 counts of

pandering sexually oriented material involving a minor, in violation of R.C.

2907.322(A)(2) (Counts 1-17); 22 counts of pandering sexually oriented material

involving a minor, in violation of R.C. 2907.322(A)(1) (Counts 18-39); and one count of

possession of criminal tools, in violation of R.C. 2923.24(A) (Count 100). The court

ordered Balbi to serve concurrent, five-year sentences on Counts 1-17; concurrent

five-year sentences on Counts 18-39, and a 12-month sentence on Count 100, served

concurrent with Counts 1-39. The court ordered the five-year sentences on Counts 1-17

to be served consecutive to the five-year sentences on Counts 19-39, for a total prison

term of ten years. The sole issue on appeal is whether the record supports the findings

that the court made before ordering consecutive service.

       {¶2} R.C. 2929.14(C)(4) permits the court to order consecutive service of

sentences if:

       [T]he court finds that the consecutive service is necessary to protect the
       public from future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the offender’s
       conduct and to the danger the offender poses to the public, and if the court
       also finds any of the following:

       (a) The offender committed one or more of the multiple
                   offenses while the offender was awaiting trial or
                   sentencing, was under a sanction imposed
                   pursuant to section 2929.16, 2929.17, or
                   2929.18 of the Revised Code, or was under
                   postrelease control for a prior offense.
      (b) At least two of the multiple offenses were committed as part of one or
      more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the courses
      of conduct adequately reflects the seriousness of the offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future crime
      by the offender.

      {¶3} Our ability to review sentencing decisions by a trial court is circumscribed by

R.C. 2953.08(G)(2). That section makes it clear that our standard of review is not

whether the sentencing court abused its discretion. Rather, a criminal sentence can be

reversed only if it is “contrary to law” or if the appellate court clearly and convincingly

finds that “the record does not support the sentencing court’s findings” under R.C.

2929.14(C)(4).

      {¶4} A sentence is “contrary to law” if the sentencing court failed to make the

findings required to order consecutive service of sentences under R.C. 2929.14(C)(4).

See R.C. 2953.08(G)(2)(a); State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16

N.E.3d 659, ¶ 28. Balbi does not argue on appeal that the sentencing judge failed to

make the required findings, nor does he argue that the sentencing judge failed to

incorporate those findings into the sentencing entry as required by Crim.R. 32(A) and

Bonnell.

      {¶5} Balbi’s appeal asserts that the record does not support the sentencing judge’s

findings for consecutive service. We have noted that our review of claims that the record

does not support the sentencing judge’s findings under R.C. 2929.14(C)(4) is “extremely
deferential.” State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 21 (8th Dist.). This is

because R.C. 2953.08(G)(2) states that “it is the court of appeals that must clearly and

convincingly find that the record does not support the court’s findings. In other words,

the restriction is on the appellate court, not the trial judge.”        Id.   “Clearly and

convincingly” has the same meaning as it does in other contexts — it is that quantum of

evidence that instills a firm belief or conviction as to the allegations sought to be

established. Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954).

       {¶6} Balbi first argues that the record does not support the court’s finding that

consecutive sentences were necessary to protect the public from future crime or to punish

him. He maintains that he had no criminal record before his arrest in this case, he had

been a law-abiding resident of the United States (Balbi is not a United States citizen), and

that his crimes were committed under circumstances that were unlikely to recur. He

claimed that he “accidently” viewed images of child pornography and then continued to

do so because those pictures triggered repressed memories of his own molestation as a

child. He denied having a sexual interest in children and said that he gained no sexual

gratification from looking at the photographs.

       {¶7} The state countered Balbi’s assertion that he “accidentally” came across

images of child pornography by noting that Balbi had used file-sharing software not only

to view images, but to share them with others. Investigators were able to download

images of child pornography from Balbi’s computer and later obtained a search warrant,

the execution of which uncovered more images on Balbi’s computer. When confronted
by the police, Balbi told them he had approximately 15 images of child pornography, but

in fact he had 83 images and 274 videos of child pornography on three different storage

devices. Forensic software used by the police enabled them to determine that Balbi was

searching for child pornography using the terms “10Y” (ten years old); “little girls;”

“PTHC black” (preteen hardcore black); and “PTHC Tai [sic].” Tr. 47. And to counter

Balbi’s assertion that he had no sexual interest in children, the state noted that one file

stored on Balbi’s computer was titled: “Two Little Boy, Baby Boy Sex-One Boy, Toddler,

One Man” that showed “a prepubescent boy being masturbated by an adult man.” Tr. 49.

       {¶8} Given these facts, we cannot clearly and convincingly find that the record

does not support the sentencing judge’s conclusion that consecutive sentences were

necessary to protect the public from future crime or to punish Balbi. The sheer quantity

of child pornography found in Balbi’s possession undermined his claim that he

“stumbled” upon it and did not use it for sexual gratification but to explore his own

victimization.

       {¶9} In addition, there was no evidence to support Balbi’s claim that he had been

molested as a child — in fact, the state represented that Balbi told the police at the time of

his arrest that he had a “sickness.” The record tends to show that the child pornography

viewed and shared by Balbi was for sexual gratification and not for therapeutic purposes.

And Balbi’s argument that he was entitled to lenity because he had only viewed child

pornography for a few months might have carried more weight had the quantity of what

he viewed in that time period not been so voluminous.
       {¶10} Balbi next argues that consecutive sentences were unnecessary to protect the

public because he will be deported after serving his prison sentence. Assuming the

certainty of Balbi’s deportation, it is not a valid reason to find that it supersedes the

state’s interest in punishing him and that he will not resume his activity elsewhere. Apart

from the self-serving nature of the argument, any deterrence factor in his punishment

would be lost. See State v. Vlahopoulos, 154 Ohio App.3d 450, 2003-Ohio-5070, 797

N.E.2d 580, ¶ 5 (8th Dist.).

       {¶11} We likewise cannot clearly and convincingly find that the record does not

support the sentencing judge’s conclusion that consecutive sentences are not

disproportionate to Balbi’s conduct and the danger that he poses to the public. Child

pornography is not a victimless crime and Balbi’s assertions that he did nothing more than

view and download this material in private ignore the severity of the harm caused to the

children depicted in that material. State v. Carlisle, 8th Dist. Cuyahoga No. 93266,

2010-Ohio-3407, ¶ 37 (“It requires no citation to authority for the proposition that acts of

sexual abuse committed against children are considered among the most heinous of

crimes.”).   Although Balbi’s lack of a prior criminal record was a factor for the

sentencing judge to consider, it is not by itself dispositive of whether he may reoffend

and, in the process, remain a danger to the public.

       {¶12} Judgment affirmed.

       It is ordered that appellee recover of said appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, JUDGE

EILEEN A. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR